PER CURIAM.
Since both the plaintiff’s deposition, Latimore v. Matthews, 340 So.2d 1261 (Fla. 3d DCA 1976), and her motion to amend the complaint by interlineation, see Mueller v. North Broward Hospital District, 403 So.2d 581 (Fla. 4th DCA 1981), were filed within a year of the motion to dismiss for lack of prosecution under Fla.R.Civ.P. 1.420(e), the order of dismissal under review was erroneous and is reversed. American Salvage & Jobbing Co. v. Salomon, 367 So.2d 716 (Fla. 3d DCA 1979); Shalabey v. Memorial Hospital of South Broward Hospital District, 253 So.2d 712 (Fla. 4th DCA 1971), cert. denied, 257 So.2d 562 (Fla.1972).